DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/047,168 application filed on 10/13/2020.
Claims 1-19 are currently pending and have been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “a hollow parallelpiped housing” and “radiation-absorbing side chamber”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-19 are objected to because of the following informalities:  claims 2-8, 10-11, 13-14 and 16-19 recite “Device as per claim”; whereas, claims 9, 12 and 15 recite “Tracking device as per claim”.  It is advised that the claims should recite consistent language.  In instant situation, it is advised that claims 2-19 should recite “The solar-position tracking devise of claim” instead of “Devise as per claim” or “Tracking devise as per claim”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
in line 3, claim 1 recites “the same housing (14).  It is” (emphasis added), it is advised that the period is removed.  Appropriate correction is required.
In line 3, the phrase “the same housing (14)” should be amended to “the hollow parallelepiped housing”.  Appropriate correction is required.
In line 7, the phrase “the parallelepiped housing” should be amended to “the hollow parallelepiped housing” to be consistent with the rest of the claim.
Claim 3 is objected to because the phrase “the parallelpiped housing” should be amended to “the hollow parallelpiped housing”.  It is advised that the Applicants amend subsequent recitation of the parallelpiped housing to “the hollow parallelpiped housing” to be consistent with the earliest recitation of “a hollow parallelpiped housing” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the numerical reference 14 is used to indicate “a hollow parallelpiped housing (14)” as well as “radiation-absorbing side chamber (14)” that renders the claim indefinite.  It is advised that the numerical references be removed from claim language to solve the indefinite issue.
Claim 2 recites the limitation "the parallelpiped casing" in lines 2-3 and “the inverted frusto-conical parallelpiped type” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the absorbing chamber (17)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is advised that the limitation “the absorbing chamber (17)” be amended to “the radiation-absorbing side chamber” as that of claim 3 to be consistent. 
Claim 9 recites the limitation “the rotary axes of the tracking device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the primary concentrator lens (12)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is advised that the aforementioned limitation be amended to “the primary lens” to be consistent with the recitation “a primary lens” in claim 1.  Alternatively, the limitation “a primary lens” in claim 1 be amended to “a primary concentrator lens”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2007/0251569).
Addressing claim 1, Shan discloses a solar-position tracking device (fig. 9) comprising a hollow parallelepiped housing (fixture 91) and a primary lens at the upper end of the housing to concentrate the incoming solar radiation near the lower end of the same housing (fig. 9).

The embodiment in fig. 9 of Shan is silent regarding a discriminating reflector arranged at the lower end of the housing to reflect the incoming concentrated solar radiation to at least one radiation-absorbing side chamber where the parallelpiped housing is aligned and/or misaligned with the sun’s position.

The embodiment in fig. 11A discloses a discriminating reflector 110 (bandpass filter 110 corresponds to the claimed discriminating reflector because it discriminatingly reflects IR radiation while letting radiation other than IR pass through toward the PV cell situated underneath) arranged at the lower end of the hollow fixture.  The discriminating reflector 110 reflects IR radiation toward the TE cells situated at the side of the fixture that corresponds to the claimed radiation-absorbing side chamber when the fixture is aligned and/or misaligned with the sun’s position.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the embodiment in fig. 9 of Shan with the bandpass filter and the TE cells situated at the side chambers of the fixture as disclosed in fig. 11A in order to generate electricity from PV cell and TE cell.

Addressing claim 2, fig. 9 discloses the parallelepiped housing has the shape of an inverted frusto-conical parallelpiped type.

Addressing claim 11, fig. 11A shows the bandpass filter includes at least two arched reflective surfaces with an inverted V-shaped cross-section to project the concentrated incoming solar radiation onto the radiation-absorbing side chambers (the chambers in which the TE cells situated).

Addressing claim 14, fig. 11A discloses the volume underneath the bandpass filter that corresponds to the claimed through-slot below which is positioned a lower receiver PV cell for collecting radiation adapted to provide electrical energy.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2007/0251569) in view of Baer (US 4,275,712).
Addressing claims 3-4, Shan is silent regarding the limitation of current claims.

Baer discloses a sun tracking device with heat collecting surfaces similarly to that of Shan; wherein, the device comprises a multitude of curved-concave reflective side surfaces 20 and 21 (figs. 2-3) and closed hollow cylindrical type shape radiation absorbing side chambers 1 and 2 arranged parallel to and in proximity to the respective arched, inclined, reflective side surfaces (figs. 1-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the radiation absorbing side chambers of Shan with the cylindrical canisters and the corresponding reflective side surfaces disclosed by Baer in order to direct the concentrated solar radiation towards to the canisters to automatically tracking the movement of the sun for maximum solar exposure (Baer, col. 4 ln 43-67).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2007/0251569) in view of Baer (US 4,275,712) as applied to claims 3-4 above, and further in view of Glynn (US 2010/0170502).
Addressing claims 5-6, Shan is silent regarding the limitation of current claims.

Glynn discloses a solar-position tracking device comprising containers 21 made of transparent material [0044] for absorbing concentrated solar radiation from reflectors 22 in order to track the movement of the sun (fig. 1) as well as structurally capable of performing the function in claim 5.  The containers of Glynn further includes radiation absorbing fluid that corresponds to the claimed radiation-selective absorber placed inside the chamber which absorbs radiation.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Shan in view of Baer with the transparent containers having the radiation absorbing fluid as disclosed by Glynn in order to obtain the predictable result of absorbing solar radiation to track the movement of the sun (Rationale B, KSR decision, MPEP 2143).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2007/0251569) in view of Arab et al. (US 2012/0305077).
Addressing claim 10, Shan discloses in paragraph [0062] that the lens is a Fresnel lens; however, Shan is silent regarding the Fresnel lens with a flat upper profile and Fresnel lower profile.

Arab discloses tracking device comprising hollow parallelepiped hollow housing 11 having a Fresnel lens with a flat upper profile and Fresnel lower profile (fig. 3) to concentrate the solar radiation on a focal point or line close to the bottom end of the hollowing housing.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Shan by substituting the known Fresnel lens with the known Fresnel lens having a flat upper profile and Fresnel lower profile of Arab in order to obtain the predictable result of concentrating solar radiation toward the bottom end of the housing to generate electricity from solar radiation (Rationale B, KSR decision, MPEP 2143).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2007/0251569) in view of Kuckelkorn et al. (US 2011/0088687).
Addressing claims 12-13, Shan is silent regarding the claimed shape of the discriminating reflector.

Kuckelkorn discloses a parabolic reflector configured to selectively reflect infrared light (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bandpass filter of Shan’s device to have the known parabolic shape disclosed by Kuckelkorn in order to obtain the predictable result of selectively reflecting IR radiation to its desired destination (Rationale B, KSR decision, MPEP 2143).

Allowable Subject Matter
Pending the 35 USC 112, second paragraph, rejection above, claims 7-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or make obvious the two opposing side surfaces having the claimed structures of claims 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/06/2022